Berry, J.
(dissenting in part). Respectfully, I dissent because I believe that on the current state of the law, the cases of Commonwealth v. Pina, 453 Mass. 438 (2009), and Commonwealth v. Medina, 453 Mass. 1011 (2009), control this case. See part 1, infra.
I also dissent because I do not believe that, within the four comers of the search warrant affidavit, a probable cause nexus *271to the apartment building in which the defendant lived was established. See part 2, infra. While the affidavit suggests suspicion that heroin may have been stored in the defendant’s apartment building, a hunch is not enough under the particularized probable cause requirements of the Fourth Amendment to the United States Constitution and art. 14 of the Massachusetts Declaration of Rights. “In each case, the basic question for the magistrate is whether he has a substantial basis for concluding that any of the articles described in the warrant are probably in the place to be searched” (emphasis added). Commonwealth v. Upton, 394 Mass. 363, 370 (1985). Here, reduced to essentials, the search warrant affidavit describes four small heroin controlled buys by an informant — three “ones” for forty or sixty dollars, and a “two” for $100. All the buys occurred by way of automobile deliveries by the defendant, away from the apartment building.1 Nothing is set forth in the affidavit that directly ties these four drug sales to the apartment building. Indeed (as further detailed herein), from all that appears in the affidavit, it was two automobiles, an Audi and a Toyota, that presented as most probably “the place to be searched” for any stored heroin. Id. at 370. Beyond these inadequacies, the omissions in the affidavit here are telling when compared to the search warrant affidavit that was found to establish probable cause nexus to a residence in Commonwealth v. O’Day, 440 Mass. 296 (2003). See part 2, infra.
1. Turning to the first basis of this dissent, I believe this court is bound to apply the controlling precedent of Pina, supra, and Medina, supra2 The Supreme Judicial Court “is the highest appellate authority in the Commonwealth, and [its] decisions on *272all questions of law are conclusive on all Massachusetts trial courts and the Appeals Court.” Commonwealth v. Vasquez, 456 Mass. 350, 356 (2010).
Here, as in Pina and Medina, there was only one transaction in which the investigators had set up surveillance at the defendant’s apartment building and saw the defendant drive from the parking lot to the site prearranged with the informant, sell the “two” to the informant for $100, and then drive back to the apartment building. In the other three transactions, there was no such point of origin surveillance. Thus, in three of the four deals, it was unknown where the defendant originally came from in order to reach the prearranged site, and the affidavit does not state, nor could it state, that the defendant’s point of origin before driving to the prearranged site was the apartment building.3
In Pina, 453 Mass, at 442, the Supreme Judicial Court held that “a single observation of the defendant driving from the apartment to a location where he sold an unspecified quantity of cocaine to the informant” did not constitute4 “specific allegations, or particularized information based on police surveillance or otherwise, that would permit a reasonable inference that the defendant likely kept a supply of drugs in his apartment.”
Furthermore, in Pina — so too, in this case — there are no other connective factors that link to the apartment building. That is, like the Pina affidavit, this affidavit did not include “details about the amount and quantity of drugs the defendant *273had sold in the past, or any other facts tending to demonstrate that the defendant sold drugs from his apartment or that he kept a supply of drugs there.” Ibid. Given the foregoing, and following the Pina analysis, the affidavit here — with only one surveilled round trip from the defendant’s apartment building parking lot to the prearranged site — does not demonstrate, by particularized probable cause, a nexus to the apartment building as a place with “a substantial basis” to be the location of a supply of heroin.
The court’s analysis in the Medina case confirms the Pina rejection of one round trip as a predicate for probable cause nexus to a residence. In Medina, 453 Mass, at 1011, the court wrote as follows:
“[In the Pina case], we reiterated the principle that evidence establishing that a person may be guilty of illicit drug activity does not necessarily establish probable cause to search that person’s residence for drugs. . . . The affidavit before us contains the following information linking the defendant’s drug activity to his apartment: (1) he drove from the apartment to a prearranged location where he sold cocaine to a police informant; and (2) after the sale, he drove back to his apartment. The obvious flaw, as was the case in the Pina and [Commonwealth v. Smith, 57 Mass. App. Ct. 907 (2003),] decisions, is that the affidavit lacks the requisite nexus between the items to be searched for (drugs and drug paraphernalia) and the place to be searched (the defendant’s apartment) to constitute probable cause to search.”
In sum, in this case, when one applies the analysis that one round-trip surveillance of a drug sale is insufficient, see Pina, supra, and Medina, supra, as this court is bound to do, there are only blanks, not connective dots, in the affidavit, leaving no probable cause nexus between the apartment building and the defendant’s four small sales of heroin in offsite car transactions. Accordingly, I dissent from the majority holding in light of the Pina-Medina precedent.
2. Second, I dissent because, even apart from the Pina-Medina precedent, I am not persuaded that, within the four comers of *274the affidavit, the constitutional standard of particularized probable cause was met. “[T]he sufficiency of the search warrant application always begins and ends with the ‘four comers of the affidavit.’ ” Commonwealth v. O’Day, 440 Mass, at 297, quoting from Commonwealth v. Villella, 39 Mass. App. Ct. 426, 428 (1995). “The right of police officers to enter into a home, for whatever purpose, represents a serious governmental intrusion into one’s privacy. It was just this sort of intrusion that the Fourth Amendment was designed to circumscribe by the general requirement of a judicial determination of probable cause.” Commonwealth v. Forde, 367 Mass. 798, 805 (1975). Accordingly, where the place to be searched is a residence, the affidavit must include specific information and reasonable inferences a magistrate may draw to provide “a sufficient nexus between the defendant’s drug-selling activity and his residence to establish probable cause to search the residence.” Commonwealth v. O’Day, 440 Mass, at 304. That nexus is not established here.
To the contrary, if one looks within the four comers of this affidavit, there is only a broken line that cannot connect probable cause to the apartment building. (Compare the O’Day case, discussed infra.) In this case, there is no indication that the informant ever saw drags in the defendant’s apartment building. There is no surveillance indicating that drugs were sold by the defendant from within the apartment building. There is no indication that the defendant was within the apartment when the sales were set up by the informant’s telephone calls. There is no indication that the defendant ever carried anything from the apartment building. And as previously noted, there is nothing in the affidavit about the defendant leaving the apartment building prior to three of the four controlled buys. Indeed, the only round-trip surveillance refers to the defendant driving from the parking lot5 — it appears that the police did not see the defendant leave the building, and did not see his actions with respect *275to the Audi and Toyota cars before he left the parking lot — a point of import, to which I now turn.
From all that appears in the affidavit, it was more probable that the heroin was stored in the interchangeable Audi and Toyota cars, which the defendant drove to the prearranged heroin dealing sites. On that point, I note that in two separate surveil-lances (not part of the four controlled sales to the informant), the police observed the defendant engaging in unusual activity that indicated he was placing something into or moving something around between the Audi and the Toyota. During one such surveillance conducted on April 1, 2005, detectives observed the defendant, accompanied by an unidentified heavyset Hispanic man, exit the rear of the apartment building, and enter the green Audi. The defendant drove in an evasive manner. The Audi was met by an unidentified man and woman. The woman entered the Audi, and after a short ride, was dropped off. Upon return to the apartment building parking lot, the defendant exited the Audi, walked over to the Toyota, and looked about to see if he were being watched. The defendant entered the Toyota, and opened the engine hood. Again, the defendant looked around to see if he were being watched. The defendant either placed something in, or took something out of, the Toyota engine compartment. Then, the defendant moved the Toyota to a spot that blocked the Audi. In another such surveillance, on April 4,
2005, the police observed the defendant exit the rear of the apartment building and walk directly to the Audi, which he opened with a key. The defendant drove the Audi to meet with an unidentified female, who entered the Audi, and was dropped off after a short ride. When he returned to the apartment parking lot, the defendant again exited the Audi, and used another key to unlock the Toyota. The defendant went into the Toyota’s interior for a brief time.6
Further indicating that the defendant used the two cars as *276tools of his trade, the defendant masked his connection to the two cars. The Audi was registered in the defendant’s girlfriend’s name and the Toyota was registered to another individual, who had a heroin distribution criminal record. This pattern suggests that the two cars were being used not only to transport, but also to store, heroin. It is reasonable to infer that the defendant engaged in a shell game of driving one car to the prearranged site, while using the other car as a storage location, and then alternating the cases and the cars’ purposes. There were far more probable cause connections to the cars, as described in the affidavit, than in the scant descriptions associated with the apartment building.
The majority looks to Commonwealth v. O’Day, 440 Mass. 296, as support for a probable cause nexus to the apartment building. In my opinion, the O’Day case tends to demonstrate no such probable cause. In O’Day, the only significant affidavit information similar to this case is that there were three controlled buys by an informant. But, in most other material respects, the O’Day case is markedly different because the O’Day search warrant affidavit had many more links to the residence than are present in this case.
Most significantly, in the O’Day case, the Supreme Judicial Court cited two police surveillances indicating sales from within O’Day’s residence as establishing probable cause that controlled substances were stored in that residence. In one police surveillance of O’Day’s residence, the officers saw a number of visitors arrive and depart after a very brief stay. Commonwealth v. O’Day, supra at 299. Given the quick visits by this series of individuals to O’Day’s residence, the affidavit included a police officer’s expert opinion that the behavior was “consistent with narcotics distribution.” Ibid. A second police surveillance of O’Day’s residence confirmed “the same pattern of visitors to the defendant’s residence as on the previous occasion: ‘several vehicles that arrived and departed . . . after a brief stay.’ ” Id. at 300. It was this parade of visitors briefly entering and exiting O’Day’s residence that the Supreme Judicial Court found criti*277cal in the probable cause calculus of nexus to the residence. It was not the informant’s three controlled buys from O’Day away from O’Day’s residence that established the connection. To that end, the court made clear in O’Day that “the details provided by the confidential informant, standing alone, did not establish a nexus between [O’Day’s] drug activity and his residence, [it was rather] the additional information gathered by the State troopers during their surveillance and investigation [that] established probable cause” (emphasis added). Id. at 302. In contrast, in this case, virtually all of the argument for nexus to the apartment rests on the four controlled buys away from the apartment building.
In further contrast to the O’Day case, here, there was no information in the affidavit that the defendant was using the apartment to sell drugs to random and brief visitors. Nor did the affidavit contain corroborative investigative information linking the residence to illegal conduct, such as was set forth in the O’Day affidavit. To illustrate the major differences: as set forth in the O’Day affidavit (beyond the sales at the residence already described), the investigation also revealed a series of sales by O’Day to a number of buyers at the pub where he worked. In this respect, the O’Day affidavit refers to one pub surveillance where there were “a series of exchanges beneath a table in the bar [between O’Day and] several individuals.” Id. at 229. In another surveillance at the pub, there were several police observations of potential buyers going into the men’s room with O’Day for a short period of time, as if a deal had just occurred. Id. at 300. Given all of this additional information — beyond the three controlled buys to the informant — the Supreme Judicial Court in O’Day concluded that the number of transactions and quantity of drugs being sold on divers dates by the O’Day enterprise gave rise to probable cause that cocaine was stored at O’Day’s residence. Specifically, the O’Day court wrote as follows:
“During two surveillances, the defendant was observed departing from his residence in his truck, proceeding directly to [the pub], and engaging therein in what appeared to be drug transactions. The reasonable inference was that the defendant brought a substantial quantity of *278drugs with him to the pub. It was unlikely that the defendant obtained the drugs from within the bar, as the defendant argues, or from any other location because he was constantly watched by the officers. It appeared that the drugs were transported in the truck, to which he returned to replenish his supply. Given the value of drugs, the quantity the defendant sold each evening in the pub, and the frequency of visitors to his home, it was unlikely that the defendant would keep so large a supply of drugs in the truck while at home” (emphasis added).
Id. at 303.
None of this is present in the affidavit in this case. Unlike the O’Day case, there are no sales by the defendant other than the four controlled buys. There is not, in this case, a large number of buys or substantial drug sales. There is no evidence of a large-scale drug enterprise. Rather, what the search warrant affidavit devolves to is four “small time” controlled buys by an informant: (1) a buy of “one” for forty dollars on March 28, 2005; (2) a buy of “one” for sixty dollars on March 29, 2005; (3) a buy of “two” for $100 on April 4, 2005; and (4) a buy of “one” for sixty dollars on April 8, 2005. (As previously referenced, see note 1, supra, these four controlled buys were not a part of the trial, and not the basis for any of the defendant’s convictions.)
Because the trial was based on the heroin, cocaine, and guns and ammunition seized under the warrant, and not the controlled buys by the informant, it is true that allowance of the defendant’s motion to suppress on the basis that the search warrant affidavit did not establish probable cause nexus to the apartment building means that a man who had a large cache of heroin (30.96 grams), a smaller, but not insignificant, amount of cocaine, and handguns will have his convictions vacated.7 That is troubling, especially since had there been more targeted law *279enforcement surveillance — such as establishing a surveillance point at the apartment building prior to the four controlled buys, watching the defendant’s activities on more occasions than was done here, and undertaking additional, corroborative investigative work in this case — gaps would have been filled, and a probable cause nexus may very well have been built into the search warrant affidavit with connections to the defendant’s apartment building. But courts must not fill in probable cause blanks. Thus, although this dissent would lead to an untoward end in that a large amount of drugs and guns would be suppressed under the exclusionary rule, in the final judicial analysis, I set the lodestar for this dissent in the words that resonate with fundamental constitutional power in the Fourth Amendment8 and art. 14.9 “[Cjonviction by means of unlawful seizures and enforced confessions . . . should find no sanction in the judgments of the courts .... The efforts of the courts and their officials to bring the guilty to punishment, praiseworthy as they are, are not to be aided by the sacrifice of those great principles established by years of endeavor and suffering which have resulted in their embodiment in the fundamental law of the land.” Weeks v. United States, 232 U.S. 383, 392-393 (1914). Accord Mapp v. Ohio, 367 U.S. 643, 655 (1961) (holding the Fourth Amendment exclusionary rule applicable to the States).
*280For all of the reasons set forth herein, I dissent from the majority’s holding that the search warrant affidavit established a probable cause nexus to the defendant’s apartment building.10

 The defendant’s trial was based entirely on the heroin, cocaine, and firearms and ammunition seized under the warrant from within the defendant’s apartment and the basement of the apartment building. The four controlled buys were not the subject of indictments — it would appear because of informant confidentiality — and in a bench conference prior to the beginning of trial, the prosecutor represented that there would be no evidence elicited concerning the controlled buys.


 I agree with the concurrence that Pina, supra, and Medina, supra, are worthy of reconsideration and refinement by the Supreme Judicial Court. The holding in Pina was subject to a dissent by two Supreme Judicial Court justices, and the same justices dissented in Medina. The Pina-Medina line of analysis has had a marked influence and has been followed in a number of decisions of this court, both published and unpublished.


 There was no police surveillance established at the defendant’s apartment before three of the informant’s controlled buys. This is so despite the fact that the informant set up the four drug transactions by speaking with the defendant by telephone and that the police witnessed the calls. After these calls, the police could easily have covered the apartment building in a predelivery surveillance. Law enforcement did not do so. Yet the majority fills in the missing steps and draws a link back that is nonexistent because of inadequate police surveillance practice.


 Further making clear that one round trip from a residence to a drug transaction site is not enough to establish probable cause nexus, in Pina, 453 Mass. at 441, the Supreme Judicial Court cited with approval the holding in Commonwealth v. Smith, 57 Mass. App. Ct. 907 (2003), stating, “[w]e agree with the Appeals Court’s analysis” “that the fact that a defendant drives from his home to the location of a drug transaction, and returns to his home on the transaction’s conclusion, with no other facts connecting the residence to drug sales, does not provide probable cause to search the residence.”


 The majority is incorrect in stating that “on one of these occasions, police observed the defendant drive the Toyota away from his residence a few minutes after arranging a sale by telephone with the Cl. The defendant then drove directly to the prearranged location where he sold drugs to the Cl.” Ante at 266-267.


 It is suggested by the majority that the defendant’s conduct during these two other surveillance, though not involving controlled buys, mirrors the defendant’s pattern of conduct during the four controlled buys, and that an inference could be stretched that the defendant had a pattern of driving from the apartment as a point of origin to a prearranged location. However, Pina, 453 Mass. at 442, undercuts reliance on such a common course of conduct and pattern, stating, “The information, nevertheless, that a defendant’s actions *276may be consistent with a commonly known type of drug delivery services does not, without more, create a sufficient probability that this particular defendant kept a supply of drugs at his home.”


 In the defendant’s apartment, the police seized paperwork, $238 in cash, cellular telephones, a black gun shoulder holster, eight small bags of cocaine, and a digital scale. In the basement area, the police seized two handguns, several rounds of ammunition, and 30.96 grams of heroin.
Based on the evidence seized under the warrant, the defendant was convicted of trafficking in heroin, G. L. c. 94C, § 32E(c); distribution of cocaine, G. L. c. 94C, § 32A(c); two violations of the “school zone” law, relative to the *279heroin and cocaine, G. L. c. 94C, § 32J; and three counts of unlawfully possessing a firearm or ammunition in violation of G. L. c. 269, § 10(A), with two such firearm offenses being subsequent offenses.


 The Fourth Amendment states as follows:
“The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.”


 Article 14 states as follows:
“Every subject has a right to be secure from all unreasonable searches, and seizures, of his person, his houses, his papers, and all his possessions. All warrants, therefore, are contrary to this right, if the cause or foundation of them be not previously supported by oath or affirmation; and if the order in the warrant to a civil officer, to make search in suspected places, or to arrest one or more suspected persons, or to seize their property, be not accompanied with a special designation of the persons or objects of search, arrest, or seizure: and no warrant ought to be issued but in cases, and with the formalities prescribed by the laws.”


 I concur in the majority decision that the introduction of the certificates of drug analysis at the defendant’s trial was not harmless beyond a reasonable doubt. See Melendez-Diaz v. Massachusetts, 129 S. Ct. 2527 (2009); Commonwealth v. Vasquez, 456 Mass, at 358-359.